NOTICE OF ALLOWABILITY
Claims 1-10 and 12-21 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “A computing device, comprising: a logic subsystem; and a storage subsystem comprising instructions executable by the logic subsystem to: receive a recorded representation of hand motion determined in a coordinate system of a virtual model aligned to a first object, the virtual model corresponding to the first object; receive image data corresponding to an environment; recognize a second object in the environment; align the virtual model to the second object; and based on the recorded representation of hand motion, output a parametric representation of hand motion for display in a coordinate system of the virtual model as aligned to the second object, such that the parametric representation of hand motion relative to the virtual model as aligned to the second object is spatially consistent with the recorded representation of hand motion relative to the virtual model as aligned to the first object, wherein the parametric representation includes a multi-dimensional vector, wherein each dimension of the multi-dimensional vectorPage 2 of 11Application No. 16/529,632 Application Filing Date: August 1, 2019Docket No. 406936-US-CIPencodes an articulation of at least one of a plurality of hand joints “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 12, the recitation of “A computing device, comprising: a logic subsystem; and a storage subsystem comprising instructions executable by the logic subsystem to: receive image data corresponding to an environment; recognize a first object in the environment; receive a virtual model representing the first object; align the virtual model to the first object and maintain such alignment; receive a recording of hand motion; based on the recording, determine a parametric representation of hand motion relative to the virtual model as aligned with the first object; and Page 4 of 11Application No. 16/529,632 Application Filing Date: August 1, 2019 Docket No. 406936-US-CIPconfigure the parametric representation of hand motion for display in a coordinate system of the virtual model as aligned to a second object, such that the parametric representation of hand motion relative to the virtual model as aligned to the second object is spatially consistent with the parametric representation of hand motion relative to the virtual model as aligned to the first object, wherein the parametric representation includes a multi-dimensional vector, wherein each dimension of the multi-dimensional vectorPage 2 of 11Application No. 16/529,632 Application Filing Date: August 1, 2019Docket No. 406936-US-CIPencodes an articulation of at least one of a plurality of hand joints “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 18, the recitation of “At a robotic device, a method of controlling a robot manipulator, comprising: receiving a parametric representation of hand motion determined in a coordinate system of a virtual model aligned to a first object, the virtual model corresponding to the first object; receiving image data corresponding to an environment; recognizing a second object in the environment; aligning the virtual model to the second object; and based on the parametric representation of hand motion, determining a sequence of actions for performance, relative to the virtual model as aligned to the second object, by a manipulator of the robotic device, where the sequence of actions is spatially consistent with the parametric representation of hand motion relative to the virtual model as aligned to the first object, wherein the parametric representation includes a multi-dimensional vector, wherein each dimension of the multi-dimensional vectorPage 2 of 11Application No. 16/529,632 Application Filing Date: August 1, 2019Docket No. 406936-US-CIPencodes an articulation of at least one of a plurality of hand joints “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        /kenneth bukowski/Primary Examiner, Art Unit 2621